Per Curiam.
The relator presented a bill to the board of county commissioners of Clear-water county, in the sum of $24.50, for the care and treatment, in her hospital, of a prisoner committed to the county jail, who had become ill and'had been removed from the jail to the hospital. The board allowed the bill. At its next meeting, which was held after the time to appeal from its former action had expired, the board, without notice to the relator, reconsidered its former action and disallowed the bill. Thereupon the relator procured an alternative writ of mandamus to compel the chairman of the board and the county auditor to issue a warrant upon the county treasurer for the amount of the bill as previously allowed. The trial court rendered judgment- that a peremptory writ- issue, and defendants appealed therefrom.
Defendants raise the objection that no demand was made upon them to issue the warrant. The action of the board, in attempting to revoke the former action and in finally disallowing the bill, was a refusal to issue the warrant which obviated the necessity for any further demand. The case comes within and is controlled by the rule stated in State v. Peter, 107 Minn. 460, 120 N. W. 896, and the judgment is affirmed.